Citation Nr: 1224751	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee disability. 

2. Entitlement to service connection for a left knee disorder, to include a secondary to the service-connected right knee disability. 

3. Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Detroit RO that, in part, denied service connection for disabilities of the low back, left knee, and left ankle.

In November 2008, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In March 2009 and September 2010, the Board remanded the case for additional development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary with respect to the issues of entitlement to service connection for a low back disorder, entitlement to service connection for a left knee disorder, and entitlement to service connection for a left ankle disorder.  Specifically, another VA examination is necessary prior to appellate review.  

Regarding the above claims for service connection, when the Board reviewed the case in March 2009, it noted that at the time of the November 2008 hearing, the Veteran testified that his back, left knee, and left ankle disorders had continuously bothered him since injuring his right knee in service.  The Board further noted that the Veteran asserted that such symptomatology had continued from service until the present time.  Finally, the Board noted that in the alternative, the Veteran asserted that his disabilities were due to his service-connected right knee disability.    

As such, the Veteran underwent a VA examination in April 2009, during which the examiner diagnosed rheumatoid arthritis of the left knee, rheumatoid arthritis of the left ankle, and residuals of a microsection of the lumbar spine with moderate degenerative changes (osteoarthritis).  While the examiner provided an adequate opinion addressing whether the above current diagnoses were caused by the Veteran's service-connected right knee disability, he did not address whether such disabilities were aggravated by the service-connected right knee disability.  

Further, regarding direct service connection, the April 2009 VA examiner opined that the Veteran's current left knee rheumatoid arthritis, left ankle rheumatoid arthritis, and lumbar spine osteoarthritis disabilities were not related to service because the Veteran was not treated or diagnosed with such disabilities during service.  The examiner failed to consider the Veteran's reported history of continuous symptomatology since service.  While the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of left knee, left ankle, or lumbar spine problems; the Board, however, cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board remanded the case for another VA examination and opinion.  

In November 2010, the Veteran underwent a VA examination, during which the examiner diagnosed rheumatoid arthritis of the left knee, rheumatoid arthritis of the left ankle, and residuals of a microsection of the lumbar spine with moderate degenerative changes (osteoarthritis).  The examiner did not offer an opinion as to whether the above left knee, left ankle, and lumbar spine diagnoses were the result of the Veteran's active service or had their onset in service.  Moreover, the examiner did not offer an opinion as to whether such disabilities were aggravated by the Veteran's service-connected right knee disability.

The aforementioned VA examinations are inadequate.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, a new medical examination and opinions are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, when considering whether the Veteran's current lumbar spine disability was aggravated by the service-connected right knee disability, the VA examiner is requested to comment on the June 2006 statement from R.B., MPT.  Specifically, R.B. reported that she treated the Veteran for approximately two months for his low back problems.  In this regard, she stated that the Veteran's service-connected right knee disability, prior to and subsequent to knee replacement surgery most likely contributed to the Veteran's low back problems, to include his gait function.  

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and likely etiology of the low back (lumbar spine), left knee, and left ankle disorders.  The claims folder must be reviewed in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination, the history reported by the Veteran, and a review of the record, the examiner should answer the following questions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed left knee disorder began in or as a consequence of service?  Further, the examiner is asked if it is at least as likely as not that any left knee disorder was aggravated (permanently worsened) by the service-connected right knee disability? 

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed left ankle disorder began in or as a consequence of service?  Further, the examiner is asked if it is at least as likely as not that any left ankle disorder was aggravated (permanently worsened) by the service-connected right knee disability? 

(c)  Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed lumbar spine disorder began in or as a consequence of service?  Further, the examiner is asked if it is at least as likely as not that any lumbar spine disorder was aggravated (permanently worsened) by the service-connected right knee disability? 

In answering questions (a), (b), and (c) regarding direct service connection, the examiner should consider the Veteran's testimony, that his low back, left knee, and left ankle disorders had continuously bothered him since injuring his right knee in service until the present time.

In answering question (c) regarding aggravation, the examiner should comment on the June 2006 statement from R.B., MPT, who reported that she treated the Veteran for approximately two months for his low back problems.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Thereafter, readjudicate the Veteran's claims.  If the any decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


